Citation Nr: 1608677	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  10-47 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether the character of the Appellant's discharge from service constitutes a bar to the award of VA benefits.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Appellant served on active duty from January 1983 to December 1984, from which he received a "bad conduct" discharge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  

While the RO previously found the Appellant ineligible for VA benefits in an unappealed March 2001 decision, additional, relevant service department records have since been received.  As such, the matter must be reconsidered de novo, and the claim has been characterized accordingly.  See 38 C.F.R. § 3.156(c) (2015).

The RO scheduled the Appellant to participate in his requested Board hearing; however, the Appellant withdrew his hearing request prior to the scheduled hearing date.  38 C.F.R. §§ 20.702(e), 20.704(e) (2015).

In March 2014, the Board remanded the case for further development, which has been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Appellant was discharged from service for offenses that constituted willful and persistent misconduct, and his discharge is considered dishonorable for VA purposes.

2.  The more probative evidence of record fails to establish that the Appellant was insane at the time he committed the acts which resulted in his discharge from service.



CONCLUSION OF LAW

The character of the Appellant's discharge from service is a bar to VA benefits (exclusive of certain health care).  38 U.S.C.A. §§ 101, 5107, 5303 (West 2014); 38 C.F.R. §§ 3.12, 3.159 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard May 2014 letter satisfied the duty to notify provisions.  Although the notice was provided after the initial decision on the claim, the claim was properly readjudicated after the notice was provided, as reflected in a May 2015 supplemental statement of the case, thereby curing any timing-of-notice defect.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Appellant's service treatment and personnel records have been obtained.  Post-service private treatment records have also been obtained.  

Pursuant to the Board's March 2014 remand, additional service personnel records were obtained, as well as a VA medical opinion, which was rendered in October 2014.  The Board finds that this medical opinion is sufficient evidence for deciding the claim, as it is based upon consideration of the Appellant's prior medical and military history, describes the Appellant's in-service mental health with sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

Factual Background

The Appellant entered active duty in January 1983 and was discharged in December 1984 as a result of his special court martial conviction, whose sentence included a "bad conduct" discharge.  

The Appellant contends that he was insane at the time he committed the offenses that resulted in his bad conduct discharge, and that as a result of his in-service insanity, his character of discharge should not constitute a bar to VA benefits.  Specifically, the Appellant asserts that his in-service psychiatric symptoms and psychiatric treatment within one year of service establish his in-service insanity, and thus lack of culpability, when he committed the acts forming the basis of his special court martial conviction.  

Prior to service, when completing his enlistment application, the Appellant reported a pre-service history of illegal drug use, namely use of marijuana and "black beauties."  

During the service, the Appellant committed three offenses resulting in his special court martial conviction.  On November 22, 1983, the Appellant failed to report to his morning formation; on December 7, 1983, he demonstrated drunk and disorderly conduct; and on December 8, 1983, he failed to obey an order of a non-commissioned officer and struck the officer in the face, with a closed fist, three times.  In January 1983, the Appellant was convicted, by special court martial, of these offenses, and in February 1983, the Appellant was sentenced to two months of hard labor, received a fine to be collected by wage garnishment, was demoted to E-1, and ordered to separate from service, resulting in a bad conduct discharge.  The Appellant appealed the conviction, which was affirmed in November 1984, and the Appellant separated from service in December 1984.  

Shortly after service, in March 1985, the Appellant was briefly hospitalized for psychiatric symptoms, which were assessed as brief reactive psychosis, chronic alcohol abuse, and a schizotypal personality disorder.  The Appellant's subsequent psychiatric treatment dating from 1998 is of record, and variously reflects diagnoses of bipolar disorder, schizoaffective disorder, posttraumatic stress disorder, personality disorder, and alcohol and cannabis abuse.    

Relevant Laws and Regulations

The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d) (2015).  

The threshold question to be answered in every claim for VA benefits concerns the adequacy of the claimant's service for purposes of establishing basic eligibility.  Applicable laws and regulations provide that most VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A.
§§ 101(2), 101(18), 5303 (West 2014); 38 C.F.R. § 3.12(a) (2015).  

Regulations further provide that a discharge or release for certain offenses is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d) (2015).  A discharge from military service because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12(d)(4) (2015).  

However, a discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the commission of the offense(s) resulting in the discharge.  38 C.F.R. § 3.12(b).  See also 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.354(b) (2015).  An insane person as one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2015).

The phrase "due to disease" applies to all three circumstances provided in § 3.354(a).  Gardner v. Shinseki, 22 Vet. App. 415, 419 (2009) (citing Zang v. Brown, 8 Vet. App. 246, 253 (1995)).  Additionally, although insanity need not be causally connected to the misconduct that led to the discharge, it must be concurrent with that misconduct and requires competent medical evidence to establish a diagnosis.  Gardner, 22 Vet. App. at 419 (citing Beck v. West, 13 Vet. App. 535, 539 (2000); Zang, 8 Vet. App. at 254-55).  Moreover, common elements of insanity found in criminal law are not for application, but rather the specific definition set forth in § 3.354(a).  See Gardner, 22 Vet. App. at 420.

Analysis

After a review of the record, the Board finds that the character of the Appellant's discharge is dishonorable for VA purposes, and, as such, is a bar to VA benefits.

The Appellant's service records clearly reflect that the military promulgated an undesirable discharge certificate as a result of his January 1984 special court martial conviction, which was affirmed on appeal.  

Further, the Board finds that the Appellant's service records are replete with evidence demonstrating a willful and persistent course of behavior that can only be labeled as misconduct.  The Appellant failed to report to a morning formation in November 1984, and in December 1984, he was drunk and disorderly upon returning to the military base one evening, and the following day, he failed to obey an order from his superior non-commissioned officer and punched said officer in the face, three times.  As these incidents formed a pattern of behavior, they cannot be classified as an isolated or infrequent, nor may assaulting a superior office by repeatedly punching him be characterized as a minor offense.  As such, the Appellant does not fall within the exception for a "discharge because of a minor offense" as provided by 38 C.F.R. § 3.12(d)(4).  Consequently, his discharge must be considered as having been under dishonorable conditions.  Accordingly, law precludes payment of VA compensation benefits, absent a finding that the Appellant was insane when committing these acts.  38 C.F.R. § 3.12(a); 3.354(a).  

However, the Board finds that the more probative evidence of record fails to establish that the Appellant was indeed insane, as defined by VA regulation, when he committing the offense resulting in his bad conduct discharge.  

At the outset, the Board notes that an opinion regarding the Appellant's sanity during service is a complex medical determination requiring related expertise, which the Appellant does not possess; therefore, the Appellant's opinion regarding his sanity during service is not probative evidence that may be used to decide the claim, and a medical opinion is required.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  See also Gardner, 22 Vet. App. at 419.

The medical opinions of record include the statement of the Appellant's treating psychiatrist, as recorded in a January 2008 treatment record.   As reflected in this treatment record, the treatment provider stated "it would appear from what [the Appellant has] told me that he did in fact have issues with his mental illness while he was in the Army and that likely played a major role in his problems and that he deserves a reclassification."

Conversely, the VA examiner who examined the Appellant, reviewed his claims file, and rendered an opinion in September 2014, stated that the Appellant's in-service maladaptive behavior resulting in his bad conduct discharge was likely the result of his long-standing personality disorder and that his current bipolar disorder, by the Appellant's own report, began after the commission of the offenses resulting in his bad conduct discharge.  During his examination, the Appellant reported that his first depressive bipolar episode occurred after he was convicted by special court martial and learned he would receive a bad conduct discharge, and his first manic episode occurred after service and resulted in his March 1985 psychiatric hospitalization.  Accordingly, the VA examiner concluded that the Appellant was not "insane," as defined for VA purposes, when committing the offenses resulting in his bad conduct discharge, as at the time, the Appellant's only psychiatric disorder was his pre-service personality disorder and substance abuse disorders.  

Per the Board's remand directives, the VA examiner commented on the clinical significance of the Appellant's private treatment provider's statement that mental illness likely played a major role in the Appellant's in-service "problems," thereby warranting a reclassification of his character if discharge.  The VA examiner noted that the private provider qualified this statement with the caveat that the opinion was based on what the Appellant had told the treatment provider, and the Appellant had provided an inaccurate version of his military history to his treatment provider, as he had variously inaccurately reported that he was involved in combat during service and had worked in military intelligence.  The Appellant further reported to his treatment provider that he had been "railroaded" by the military when receiving his bad conduct discharge and failed to mention any personal culpability, including the role the consumption of alcohol played in his behavior.  

As the Board finds that the 2008 statement is based on an inaccurate history, whereas the VA examiner's opinion is persuasive and consistent with the record, the Board accords the VA medical examiner's opinion more probative weight.  Given that the more probative evidence establishes that the Appellant's behavior resulting in his 1984 special court martial conviction was the result of his personality disorder, the Board notes that personality disorders are not diseases eligible for service connection, nor are they mental impairments that meet the regulatory definition of insanity.  See VAOPGCPREC 20-97 (May 22, 1997).  Likewise, behavior triggered by alcohol or drug use cannot be deemed evidence of insanity.

In sum, as the 2014 opinion, which concludes that the Appellant was sane throughout service, is consistent with the evidence of record, considers the precise definition of insanity per VA regulations, and contains a detailed rationale, the Board finds that the medical opinion has great probative value.  As the more probative evidence of record fails to establish that the Appellant was insane under the § 3.354(a) definition when he committed the acts resulting in his bad conduct discharge, the Appellant's character of discharge remains a bar to his eligibility for VA benefits.  

Given the foregoing, the preponderance of evidence is against the claim; there is no doubt to be resolved, and eligibility to VA benefits is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER


The character of the Appellant's discharge from service constitutes a bar to the award of VA benefits, and the appeal is denied.




____________________________________________
M. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


